SULLIVAN, C. J.
—
A rehearing was granted in this case, and counsel have not only argued the case orally, but have filed briefs covering every phase and point in the case. The main question urged on the rehearing is that the power having been granted by the legislature to organize irrigation districts and to levy special assessments, and that power having been duly exercised in the manner prescribed by the statute, and all acts in relation thereto as well as the action of the district in voting bonds, having been confirmed and approved by the district court, the particular assessments here involved are now res adjudicata, and cannot be considered or reviewed in this case, as this is a collateral attack upon the judgment of a court of general jurisdiction.
Our former decision was based upon the theory that as the plaintiff owned his own water right by and through said water deed, the irrigation district could not confer any benefits so far as his land was concerned, and that because of the inability of the irrigation district to confer any benefits, there was a lack of jurisdiction to levy said assessments. And the court virtually held that to permit the irrigation district to assess the land of the plaintiff as it had done would be a violation or abrogation of the plaintiff’s contract rights under his said deed.
This is an action to recover back money alleged to have . been paid as assessments, and paid under protest, and to re*239strain further assessments, and plaintiff prays that his right to 215 inches of water be declared valid and that the title to the same be quieted in him.
The following facts appear from the record: That on September 10, 1892, one Scott, who owned certain land in Bingham county, being the land now owned by appellant and referred to in the complaint, purchased from the Great Western Canal Construction Company for the consideration of $1800 and certain other valuable considerations, a water right of 215 inches, which right was conveyed by said canal company by deed dated September 10, 1892. Said deed contained, among others, the following provisions: ‘ ‘ Said second party also hereby further covenants and agrees to pay to said party of the first part, its successors or assigns, in addition to the consideration hereinafter agreed to be paid, an annual rental for the use of water from said canal on said land for irrigation as aforesaid, one dollar per acre for all crops and trees for the number of acres of said land actually irrigated in that year.” The said Great Western Canal Construction Company operated said canal until the year 1895, and then sold its right in said canal to the Great Western Canal and Improvement Company. On March 1, 1900, the last-named company sold and conveyed all its right, title and interest in and to said canal and water rights to the New Sweden Irrigation District, an irrigation district organized under the laws of the state of Idaho, the respondent in this action, in consideration of $65,000 in six per cent interest-bearing bonds of said district. It also appears that the proceedings for the organization of the New Sweden Irrigation District and the issue and disposition of said bonds were ratified, approved and confirmed by the district court of the sixth judicial district in and for Bingham county, on December 11, 1900; that respondent took possession of the Great Western canal on March 1, .1900, and has ever since managed and operated the same and has each year delivered water therefrom for the irrigation of the lands of said district, including the lands of plaintiff.
The trial court found that every year since 1892, the several . parties so managed and operated said canal, including the *240respondent, have delivered to the several occupants of the land of plaintiff, including the plaintiff, for the irrigation of said lands, the full amount of water called for by the said deed to Scott. The court also found that in the year 1900, and each and every year thereafter, the respondent had caused to be made regular assessments upon all the lands of said district, including the lands of the appellant, and made an assessment-roll for the years 1900, 1901, 1902, 1903. Said lands for the years 1900 and 1901 belonged to and were assessed to one John Brand, who was the grantee and successor of said Scott and was the immediate grantor and predecessor of plaintiff. For the years 1902 and 1903, said lands were assessed to the plaintiff. The appellant purchased said lands from said Brand on December 12, 1901. Brand did not pay the assessments for 1900 and 1901. It also appears that the consideration which the appellant paid Brand for said land was $4,250, and that the appellant deducted from said consideration a sufficient sum to pay off and discharge the assessments for 1900 and 1901, and thereafter paid said assessments, and also paid the assessments for 1902 and 1903 before they became due. He paid such assessments under protest, and it appears that the ground of protest in each case was, in substance, that because of rights under said water deed, as the grantee and successor in interest of said Scott, his land could not be lawfully assessed by the respondent irrigation district for any purpose whatever except for appellant’s fair share of the cost of maintaining said canal, said grounds being alleged in the complaint.
The trial court found that said assessments for said years were legal and valid, and that the money so paid could not be recovered back by the appellant, and entered judgment accordingly. From that judgment this appeal was taken. The ease was submitted to this court on printed briefs and oral argument and our decision was to the effect that the judgment of the lower court must be reversed. A petition for a rehearing was granted and additional briefs were filed by respective counsel and the cause was orally argued by them.
*241On the' argument on rehearing, it was most earnestly contended by counsel for respondent that this action in no manner involved the question of the abrogation of contract rights; that this action was a collateral attack upon the judgment of the district court, in which judgment said court had confirmed all of the acts had and done in relation to the organization of said district, the assessment of benefits to all lands contained therein and in relation to the voting and issuing of the irrigation district bonds which were used in payment for the canals and water rights purchased by said district. It was earnestly contended that the lack of jurisdiction of said district court of the subject matter was the only question that could be considered on this collateral attack of said judgment of confirmation. The entire argument of counsel for appellant is based upon the theory that because the plaintiff owned a water right, he could in no wise be benefited by the formation of said irrigation district, and for that reason the trial court had no jurisdiction to confirm such assessments as to appellant. And this court in the original opinion herein agreed with counsel in that contention and held that said assessments were a virtual abrogation of contract rights. But as we now view the case, it does not involve that question, but involves the question of whether the plaintiff can in this action collaterally attack the organization of said district, said assessments and the decree confirming those acts.
Under our irrigation law as it existed at the time of the organization of this district and the assessments referred to were made, if the land of the plaintiff was properly included in said irrigation district, it was subject to assessment for benefits, provided it received any, whether the owner of said land owned a water right in connection therewith or not; for a person in an irrigation district may receive certain benefits regardless of whether the owner has a water right in connection therewith or not.
Said irrigation act provides the various steps in detail which must be taken for the organization of the district, the voting 'of bonds, etc., and it is not necessary for us to recite them all here, as all of said acts in regard to the organization *242of said district and the voting of bonds, etc., have been confirmed by a judgment of the district court, and no appeal has been taken therefrom. Said) act (see Sess. Laws 1899, p. 408) provided for the organization of such district by petition .to the board of county commissioners, and provides that such petition shall be presented to the board of county commissioners at its regular meeting, and also provides that a notice must be published at least three weeks before the time at which said petition is to. be presented, in some newspaper published in the county, to the effect that such a petition will be presented and anyone interested in said matter may appear and show why his lands should not be included in such district, if he desires to do so. At such meeting, the board has the authority to establish and define the boundaries of the district, and the law provides that no lands which will not, in the judgment of the board, be benefited by irrigation by said system, shall be included within such district. Thereafter the board is required to give notice of an election to be held in such district for the purpose of determining whether or not the same shall be organized under the provisions of said act. Such notice must describe the boundaries of the district, and must contain other matters not necessary to recite here, and be published for at least five weeks prior to such election, in a newspaper published within the county where such district is situated, .and no one is competent to vote at said election unless he be a land owner and a resident of the district. Maps and plats of said district are required to be furnished and filed. The board of county commissioners, are required to meet within ten days after the returns of said election are received, and canvass the votes thereat and declare the result; and are required to enter an order of the result of the canvass of such votes, and to have a copy of such order duly certified to be immediately filed for record in the office of the county recorder in each county in which any portion of such lands are situated. Said act also provides that no action shall be commenced or maintained or defense made affecting the validity of the organization of such district, unless the same shall have- been commenced or made within two years after the making and entering of said order. It also provides that *243from the date of the filing of said order, the organization of said district shall be complete, and the officers elected at such election shall be entitled to enter immediately upon the duties of their respective offices. The board of directors so elected are required to meet within thirty days after the organization of the district, and elect a president and appoint a secretary and a treasurer. The board of directors are empowered to institute, maintain and defend any and all actions and proceedings and suits necessary or proper in order to fully carry out the provisions of said act, or to maintain, protect and preserve any and all rights of the district. For the purpose of constructing the necessary irrigating canals and works and acquiring the necessary property and rights thereto, and otherwise cany out the provisions of said act, the board of directors are required to formulate a general plan for such construction and acquisition of property, and shall cause such surveys, examinations and plans to be made as may be necessary to furnish the proper basis of an estimate of the cost of carrying out such plan. All such surveys, examinations, plans, maps, proper field-notes and estimates are required to be made under the direction of an irrigation engineer and must be certified to by him and filed with said board, and the board must submit such maps, plans, etc., to the state engineer for examination and report. The state engineer is required to examine the same and make a written report on the whole subject to the said board. Upon receiving such report, the board of directors is required to proceed to determine the amount of money necessary to be raised, and when that is determined, shall immediately call a special election, at which must be submitted to the electors of such district the question of whether or not the bonds of said district in the amount so determined shall be issued. Notice of such election must be given by posting notices in three public places in each election precinct in said district for at least thirty days, and also by the publication of such notice in some newspaper published in the county where the office of the directors of such district is kept, once a week for at least four successive weeks. Such notice must specify the time of holding the election, the *244amount of bonds proposed to be issued, and shall state that the maps and estimates and the report of the state engineer are on file and open to public inspection by the people of the district at the office of said board and at the office of the state engineer in the state capitol. Said election must be held and the result thereof determined and declared as provided by said act. If two-thirds of the votes cast at such election are favorable to the issuance of the bonds, the board of directors shall cause bonds in said amount to be issued. Thereafter the board of directors are required to file in the district court of the county in which the lands of the district, or some portion thereof, are situated, a petition praying in effect that the proceedings aforesaid may be examined, approved and confirmed by the court. The petition must state the facts, showing the proceedings had for the issue and sale of bonds, and shall generally state that the irrigation district was duly organized and the first board of directors elected. The court is required to fix a time for the hearing of such petition, and is required to order the clerk of the court to give and publish a notice of the filing of said petition. The notice must be given and published in the same manner and for the same length of time that the notice of a special election provided for by said act to determine whether the bonds' of said district shall be issued is required to be given and published. The notice shall state the time and place fixed for the hearing of the petition and the prayer of the petition, and any person interested in the organization of said district or in the proceedings for the issuance or sale of bonds may, on or before the date fixed for the hearing of said petition, demur to or answer said petition. Any person interested in said district or in the issue and sale of said bonds may appear and contest the confirmation of such proceedings. Upon the hearing of such proceeding, the court has power and jurisdiction to examine and determine the legality and validity of and approve and confirm each and all of the proceedings for the organization of said district under the provisions of said act, from and including the petition for the organization of the district, and all other proceedings which may affect the legal*245ity or validity of the bonds and the order for the sale and the sale thereof. The court in inquiring into the regularity, legality or correctness of such proceedings, must disregard any error or irregularity or omission which does not affect the substantial rights of the parties to said special proceeding, and it may approve and confirm such proceedings in part and disapprove and declare illegal and invalid other and subsequent parts of the proceedings. An appeal may be taken from the judgment entered in said matter, or from an order granting or refusing a new trial.
Thus the law provides a complete system for the organization of such districts and for the confirmation of all proceedings connected therewith by the district court, and provides for four notices to be given to the electors of such district: The first in regard to the presentation of the petition to the board of county commissioners for the organization of said district; the second, for an election to be held voting upon the proposition ¡as to whether such district shall be organized or not; third, a notice for the bond election, and fourth, notice of the application to the district court for a judgment of confirmation, confirming all prior proceedings in relation thereto. The organization and all proceedings under said act, up to and including the confirmation by the district court of all such proceedings, are proceedings in rent, and the notices required to be given under the provisions of said act are sufficient to give each and every person interested in the organization of such district his day in court; and if he is not satisfied, he has a right to contest the matter in the district court, and if not satisfied) with the judgment of that court, he is given the right of an appeal to the supreme court. Thus are his rights amply protected.
Said aet provides that the bonds so issued and the interest thereon shall be paid by revenue derived from the annual assessment upon the land in the district, and that all land in the district should be liable to be assessed according to the benefits received, for the payment thereof. The intention was to have the cost of the irrigation works apportioned or distributed according to the benefits received. The board of *246directors were required to cause annual assessments to be made upon the land in the district for that purpose. A date was fixed upon which the secretary of the board must give notice of the time that the board would meet to correct assessments. Here was given an opportunity for anyone aggrieved to appear and have assessments made against him corrected, if he desired to do so.
There is nothing in the record to indicate that the plaintiff or his predecessors in interest ever objected in any manner to any of the proceedings in regard to the organization of the district or assessments made, or to the proceedings before the district court for the confirmation of the organization of said district, or that they took any appeal therefrom. The assessment is based upon the question of benefits, and whether or not the purchase of a system of irrigation works is a benefit to any particular tract of land within the district is a matter, the determination of which is committed to the board of directors, in the first instance, and the land owner, if he is dissatisfied, is given opportunity to further contest such assessment in the court where the assessment is sought to be confirmed, and if the judgment of that court is not satisfactory, he may appeal to the supreme court of this state. The board of directors of the district had authority to determine whether or not plaintiff’s land would be benefited by the organization of the district and the purchase of the irrigation system, and the only way appellant can call in question the action of the board as to the assessments made is the method provided by statute. He cannot stand by, refuse to appear, sleep on his rights, as it were, and thereafter in a collateral proceeding maintain that the board had no authority to make such assessment. If the board had jurisdiction to act in the matter, the fact that the board assessed appellant’s property when it should not have done so, or assessed it in excess, of the actual benefits received, cannot be questioned in this collateral proceeding. If the appellant’s predecessor owned his own water right and eould not receive any benefits from the organization of said district, he was given ample opportunity to show such facts at the various hearings provided by said law and thus *247have his land excluded from the district or from assessment. This he did not do. The law grants the power to the district to levy assessments according to the benefits. An opportunity is given to each owner to make objection to such assessments and have his land classified in such a way that the assessments, when completed, would be just and equitable. An opportunity was given to the plaintiff to show that he had a contract with the predecessors in interest of the district which the district had 'assumed, and which it could be compelled to perform, and thus show that no benefits would be received if in fact that were true. This, however, he or his grantor did not do, but made default and the assessment was made without objection. He thus had his day ip. court and is bound by the assessments. If the plaintiff’s lands were subject to assessment according to the benefits (and they were under the facts of this case), and the district proceeded according'to law in making the assessment, he is bound thereby, and he cannot re-examine the matter in a collateral attack in an action like the one at bar. The fact that the district did not condemn and purchase his water right is not a reason why his land would not be subject to assessment under the statute, if in any manner benefited by the organization of the- district.
The case of San Diego v. Linda Vista Irr. Dist., 108 Cal. 189, 41 Pac. 291, 35 L. R. A. 33, is an action somewhat like the one under consideration. It was an action to quiet title to lands assessed by the irrigation district. The land was sold for the tax, and it was contended by the plaintiff in that action that the land was not subject to assessment; that it was not the character of land upon which an assessment could be made. The court held adversely to that contention and held said lands subject to assessment. In the case at bar, the plaintiff’s contention is that the district had no jurisdiction to assess his property; that his land was not subject to assessment because he owned a water right of his own. If that Avere true, he ought to have appeared at the proper time before the proper board or court and showed that fact, which he failed to do, and the judgment of the district court confirmatory of all the proceedings in regard to the organization of *248said district and the issue of the bonds is res ad judicata so far as this case is concerned. The board had jurisdiction to make the assessment; the plaintiff’s predecessors were served with proper processes to give the board and court jurisdiction of the matter, and the plaintiff cannot collaterally attack said assessment or the said confirmatory judgment of the district court.
Judge Cooley, at page 1258, 2 Cooley on Taxation, says: “In all collateral proceedings the benefits assessed are conclusively presumed to be received, and the assessment is not open to revisal or review.” (Paulson v. Portland, 16 Or. 450, 19 Pac. 450, 1 L. R. A. 673.)
In Crall v. Board of Directors of Poso Irr. Dist., 87 Cal. 140, 26 Pac. 797, the court had under consideration the constitutionality of the "Wright district irrigation act, from which our district irrigation act was taken, and it held that act was constitutional and that the district so organized was a publie corporation. It had under consideration, also, an act supplemental to said Wright act, which provided for special proceedings by the directors of such district for the confirmation of the organization of the district and of the issue and sale of bonds, and held.that the nature of such proceedings was in rem to determine the status of the district and its power to issue valid bonds. In that act, as in the act under consideration, constructive service of process was had by publication and posting, and the court held that such service was sufficient to give the court jurisdiction of the subject matter and the parties, and also held that the court’s judgment was valid and binding as against such parties and all the world upon all questions involved in the case until reversed on appeal or set aside by some direct proceeding instituted for that purpose, and that pleading such judgment was a valid plea in bar to an action to enjoin the sale of bonds of the irrigation district by a party constructively served with process in the proceedings in rem, and also held that no alleged defect in the organization of the district could be reviewed in that action, which was an action brought for an injunction to restrain the sale of the bonds referred to in that case. The court in that ease held that the legislature had power to pass an act to ae*249complish the purposes intended to be accomplished by said Wright irrigation district act. The contention in that case, as in this, was that no process issued in those proceedings was served on him personally, and hence that he was not obliged to appear and his rights were not barred by the judgment, but that he was at liberty to make any attack upon the proceedings in regard to the formation of such district, the issuance of the bonds thereof and the judgment of confirmation, the same as if no judgment had ever been entered. And it was contended in that ease, as it is in this, that it would have the effect of depriving the party of his property without due process of law. The court in that case said:
“In our opinion, the contention of appellant cannot be sustained. It was not necessary, we think, that personal service be made upon all or any of the land owners of the district, in order to give the court jurisdiction and power to render a judgment valid and binding as against them and all the world upon all the questions involved in the case. And this view seems to be well supported by the authorities.”
Then follows a long citation of authorities in support of the proposition there laid down.
In Fallbrook Irr. Dist. v. Bradley, 164 U. S. 112, 17 Sup. Ct. 56, 41 L. ed. 369, the supreme court of the United States had under consideration some of the questions involved in this case, and it was there held that land which can be used beneficially to a certain extent without irrigation may be so improved by it that such land can properly be included in an irrigation district and assessed for the benefit of the artificial irrigation as a public improvement, and that under the Wright irrigation law of California, the board is required to hear the petition for the organization of the district upon a notice and must not include land which will not be benefited; that it necessarily follows that a person interested has a right to appear before the board and contest the facts upon which the petition is based and as to the benefits to any partieular tract of land included in the proposed district. In referring to the power of the legislature to constitute taxing districts, the court said:
*250“It has been held in this court that the legislature has power to fix such a district for itself without any hearing as to the benefits, for the purpose of assessing upon the lands within the district the cost of a local public improvement. The legislature,, when it fixes the district itself, is supposed to have made proper inquiry and to have finally and conclusively determined the fact of benefits to the land included in the district, and the citizen has no constitutional right to any other or further hearing upon that question.”
In the case at bar, the legislature authorized the creation of such districts and gave the board the power, in the first instance, to determine the fact of the benefits that would result to the land included in the district, and if any mistake were made by that board, the law provides a method of correcting it by appeal.
In Rialto Irr. Dist. v. Brandon, 103 Cal. 384, 37 Pac. 484, the court had under consideration, among other things, the effect of the decree of the court confirming the organization of an irrigation district, and held that a decree confirming the regularity of the proceedings of an organization of an irrigation district is rendered in proceedings in rem, had and authorized for the express purpose of fixing the legal status of the corporation, and concludes the whole world upon all questions involved.
In Pioneer Irr. Dist. v. Bradley, 8 Ida. 310, 101 Am. St. 201, 68 Pac. 295, this court held the irrigation district act now under consideration constitutional. This case in no manner involves the taking of private property without due process of law, nor the violation of the obligation of a contract. The only question involved under the issues is the validity of certain assessments made against the lands of the plaintiff.
We therefore hold that the conclusion reached in the original opinion in this ease must be set aside and annulled, and that the judgment of the district court must be affirmed, and it is so ordered, with costs of this appeal in favor of respondent.
Stewart, J., concurs.